Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement

The information disclosure statement (IDS) filed on 08/26/2019 has been reviewed and considered by the examiner

Drawings
Figure 6 is objected to because the very first input variable is not displayed in English. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 should read: determining whether there is temporary enrollment data", instead of “determining whether there being temporary…”  Line 6 should read “when there is no temporary enrollment data…” instead of “When there being no temporary enrollment data….”  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  Line 2 should read “when the group of features matches the first feature group", instead of "when the group of features matching the first feature group". Appropriate correction is required.

The examiner request that similar grammatical corrections be made to the rest of the claims within the application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claims 11-20 are interpreted as invoking 35 USC 112(f) for the following reasons: 
The following limitation in claim 11 is being interpreted as invoking 112f for reciting a placeholder for the term means that is modified entirely by function and not by sufficient structure to perform the recited function. 
“A processing device, coupled to the display device and fingerprint sensor, obtaining…..”
Claims 12-20 also invoke USC 112(f) since they fail to introduce sufficient structure regarding the functions mentioned in the claim that they depend upon. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 recite the limitation " the data quantity, the coverage area, the width or the height of the temporary enrollment data" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US20070220274) in view of Setterberg et al.  (US9521314).
Regarding claim 1, Jensen discloses:  A fingerprint enrollment method, applied to generate a fingerprint 2enrollment template (Paragraph 0005; discloses a method designated to determining a fingerprint enrollment template), the method comprising:  obtaining a fingerprint image, (Paragraph 0004; discloses the determination of a fingerprint) , obtaining a group of features corresponding to the fingerprint image (Paragraphs 0013 and 0016; discloses the capturing of biometric samples that are processed based on a previously gathered fingerprint image)12 ,35determining whether there being temporary enrollment data; (Paragraph 0006; a determination of the use of  a temporary biometric identification record (BIR) is disclosed, corresponds to temporary enrollment data, and is further referred to as a biometric template within the reference of interest.) 6when there being no temporary enrollment data, generating the temporary 7enrollment data according to the group of features and displaying a 8feature image corresponding to the group of features on a display 9interface; (Paragraphs 0013 and 0016; discloses the generation of biometric templates, corresponds to temporary biometric identification record as disclosed above, based on previously gathered biometric samples and its display occurring on a computer)  10) determining whether the temporary enrollment data satisfying with an 16enrollment completion condition; (Paragraphs 0039-0040; disclosed that the enrollment data has to satisfy a predetermined condition in order for it to become stored enrollment template data) and  17when the temporary enrollment data satisfying with the enrollment 18completion condition, storing the temporary enrollment data to be the 19fingerprint enrollment template to complete fingerprint enrollment. (Paragraph 0005; once the enrollment data satisfies a predetermined condition it becomes a part of the stored enrollment template)
However, Jensen does not explicitly disclose “when there being the temporary enrollment data, according to a relative- 11position relationship between the group of features and the temporary 12enrollment data; displaying the feature image corresponding to the 13group of features on the display interface, and incorporating the group 14of features into the temporary enrollment data “
In an analogous field of endeavor, Setterberg discloses: “when there being the temporary enrollment data, (Figure 4; discloses the incorporation of enrollment data that is disregarded if it does not meet certain conditions set forth by a set threshold) according to a relative- 11position relationship between the group of features and the temporary 12enrollment data; “(Paragraph 0030; discloses a determined positional relationship based on previously acquired fingerprint images or partial templates formed from the acquired fingerprint images) displaying the feature image corresponding to the 13group of features on the display interface, and incorporating the group 14of features into the temporary enrollment data (Paragraph 0023 and FIG. 6; discloses the feature images being displayed, the features analyzed being incorporated into the temporary enrollment data and becoming a finalized template)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Jensen to include: “when there being the temporary enrollment data, according to a relative- 11position relationship between the group of features and the temporary 12enrollment data; displaying the feature image corresponding to the 13group of features on the display interface, and incorporating the group 14of features into the temporary enrollment data “as taught by Setterberg. One of ordinary skill in the art would have been motivated to make this combination in order to provide for improved enrollment using partial fingerprint images in order to ensure a more convenient enrollment procedure for the user. (Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 1.
Regarding claim 2 the combination of Jensen and Setterberg discloses: The fingerprint enrollment method of claim 1, further comprising:  2when there being no temporary enrollment data, generating a first feature 3group of the temporary enrollment data according to the group of 4features; (Jensen, Paragraphs 0013 and 0016; discloses the generation of biometric templates, corresponds to temporary biometric identification record as disclosed above, based on previously gathered biometric samples and its display occurring on a computer)  and 5displaying the feature image corresponding to the first feature group on a first 6display area of the display interface. (Jensen, Paragraph 0036; discloses display of the prompt based on the biometric sample gathered in reference to the fingerprint of the biometric template)


In an analogous field of endeavor, Setterberg discloses: wherein the display interface 2comprises a reference fingerprint image and the feature image is displayed on the 3reference fingerprint image. (Setterberg, Paragraph 0015; discloses the use of a placement sensor designed for reference regarding the fingerprint image and that an image is displayed based on this sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Jensen and Setterberg to include: “wherein the display interface 2comprises a reference fingerprint image and the feature image is displayed on the 3reference fingerprint image.” as taught by Setterberg. One of ordinary skill in the art would have been motivated to make this combination in order to provide for improved enrollment using partial fingerprint images in order to ensure a more convenient enrollment procedure for the user. (Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 8.
Regarding claim 9 the combination of Jensen and Setterberg discloses: The fingerprint enrollment method of claim 8, further comprising:  2when there being no temporary enrollment data, generating the temporary 3enrollment data according to the group of features; (Jensen, Paragraphs 0013 and 0016; discloses the generation of biometric templates, corresponds to temporary biometric identification record as disclosed above, based on previously gathered biometric samples) but does not explicitly disclose: and 4displaying the feature image corresponding to the group of features on a 5central position of the reference fingerprint image. 
In an analogous field of endeavor, Setterberg discloses: and 4displaying the feature image corresponding to the group of features on a 5central position of the reference fingerprint image. (Setterberg, Paragraph 0025; the enrollment system instructs the user to place their finger in a specific and proper orientation reference, which inherently denotes a centralized position)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Jensen and Setterberg to include: “and 4displaying the feature image corresponding to the group of features on a 5central position of the reference fingerprint image.” as taught by Setterberg. One of ordinary skill in the art would have been motivated to make this combination in order to provide for improved enrollment using partial fingerprint images in order to ensure a more convenient enrollment procedure for the user. (Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 9.
Regarding claim 10 the combination of Jensen and Setterberg discloses: The fingerprint enrollment method of claim 1, but does not explicitly disclose wherein the enrollment 2completion condition is that the number of features in the temporary enrollment data, 3the data quantity, the coverage area, the width or the height of the temporary 4enrollment data is greater than a predetermined threshold. 
In an analogous field of endeavor Setterberg discloses: wherein the enrollment 2completion condition is that the number of features in the temporary enrollment data, 3the data quantity, the coverage area, the width or the height of the temporary 4enrollment data is greater Setterberg, Paragraph 0027-0028; discloses the use of a condition that states that the coverage area of the portions of the fingerprint that have been imaged is to exceed a predetermined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Jensen and Setterberg to include: “wherein the enrollment 2completion condition is that the number of features in the temporary enrollment data, 3the data quantity, the coverage area, the width or the height of the temporary 4enrollment data is greater than a predetermined threshold.” as taught by Setterberg. One of ordinary skill in the art would have been motivated to make this combination in order to provide for improved enrollment using partial fingerprint images in order to ensure a more convenient enrollment procedure for the user. (Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 10.

Regarding claim 11 Jensen discloses: An electronic device, applied to generate a fingerprint enrollment 2template (Paragraph 0004; discloses a system designated to determining a fingerprint enrollment template), the electronic device comprising:  3a display device, comprising a display interface; (Paragraph 0025; discloses the use of a display device and interface) 4a fingerprint sensor, obtaining a plurality of fingerprint images; (Paragraphs0004-0005; discloses the use of a fingerprint sensor capable of obtaining a plurality of fingerprint images)  5a processing device, coupled to the display device and the fingerprint sensor,  (Paragraph 0024 and 0028; discloses the use of a processor coupled with a display device and the fingerprint sensor ) obtaining a plurality of groups of features corresponding to plurality of fingerprint images and according to the plurality of groups of the 27of Paragraphs 0005 and 0013; discloses the gathering of biometric samples based on a collected fingerprint image and from the gathered samples) gathering a temporary biometric identification record))and a storage device, storing the fingerprint enrollment template;( Paragraph 0016; discloses the use of a storage device for storing enrollment data) 10wherein the processing device performs the following steps:  11
obtaining a fingerprint image, (Paragraph 0004; discloses the determination of a fingerprint) , obtaining a group of features corresponding to the fingerprint image (Paragraphs 0013 and 0016; discloses the capturing of biometric samples that are processed based on a previously gathered fingerprint image)12 ,35determining whether there being temporary enrollment data; (Paragraph 0006; a determination of the use of  a temporary biometric identification record (BIR) is disclosed, corresponds to temporary enrollment data, and is further referred to as a biometric template within the reference of interest.) 6when there being no temporary enrollment data, generating the temporary 7enrollment data according to the group of features and displaying a 8feature image corresponding to the group of features on a display 9interface; (Paragraphs 0013 and 0016; discloses the generation of biometric templates, corresponds to temporary biometric identification record as disclosed above, based on previously gathered biometric samples and its display occurring on a computer)  10determining whether the temporary enrollment data satisfying with an 16enrollment completion condition; (Paragraphs 0039-0040; disclosed that the enrollment data has to satisfy a predetermined condition in order for it to become stored enrollment template data) and  17when the temporary enrollment data satisfying with the enrollment 18completion condition, storing the temporary enrollment data to be the 19fingerprint enrollment template to (Paragraph 0005; once the enrollment data satisfies a predetermined condition it becomes a part of the stored enrollment template)
However, Jensen does not explicitly disclose:  “when there being the temporary enrollment data, according to a relative- 11position relationship between the group of features and the temporary 12enrollment data; displaying the feature image corresponding to the 13group of features on the display interface, and incorporating the group 14of features into the temporary enrollment data “
In an analogous field of endeavor, Setterberg discloses: “when there being the temporary enrollment data, (Figure 4; discloses the incorporation of enrollment data that is disregarded if it does not meet certain conditions set forth by a set threshold) according to a relative- 11position relationship between the group of features and the temporary 12enrollment data; “(Paragraph 0030; discloses a determined positional relationship based on previously acquired fingerprint images or partial templates formed from the acquired fingerprint images) displaying the feature image corresponding to the 13group of features on the display interface, and incorporating the group 14of features into the temporary enrollment data (Paragraph 0023 and FIG. 6; discloses the feature images being displayed, the features analyzed being incorporated into the temporary enrollment data and becoming a finalized template)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Jensen to include: “when there being the temporary enrollment data, according to a relative- 11position relationship between the group of features and the temporary 12enrollment data; displaying the feature image corresponding to the 13group of features on the display interface, and incorporating the group 14of features into the temporary enrollment data “as taught by Setterberg. One of ordinary skill in the art would have been Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 11.
Regarding claim 12 the combination of Jensen and Setterberg discloses: The electronic device of claim 11, wherein when there is no temporary 2enrollment data, the processing device generates a first feature group of the temporary 3enrollment data according to the group of features, (Jensen, Paragraphs 0013 and 0016; discloses the generation of biometric templates, corresponds to temporary biometric identification record as disclosed above, based on previously gathered biometric samples and its display occurring on a computer)  and displays the feature image 4corresponding to the first feature group on a first display area of the display interface.  (Jensen, Paragraph 0036; discloses display of the prompt based on the biometric sample gathered in reference to the fingerprint of the biometric template)

Regarding claim 18, the combination of Jensen and Setterberg discloses: The electronic device of claim 11, but does not explicitly disclose wherein the display interface comprises 2a reference fingerprint image and the feature image is displayed on the reference 3fingerprint image. 
In an analogous field of endeavor, Setterberg discloses wherein the display interface comprises 2a reference fingerprint image and the feature image is displayed on the reference 3fingerprint image. (Setterberg, Paragraph 0015; discloses the use of a placement sensor designed for reference regarding the fingerprint image and that an image is displayed based on this sensor)
Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 18.
Regarding claim 19 the combination of Jensen and Setterberg discloses: The electronic device of claim 18, wherein when there being no temporary enrollment data, generating the temporary 3enrollment data according to the group of features; (Jensen, Paragraphs 0013 and 0016; discloses the generation of biometric templates, corresponds to temporary biometric identification record as disclosed above, based on previously gathered biometric samples) but does not explicitly disclose and 4displaying the feature image corresponding to the group of features on a 5central position of the reference fingerprint image. 
In an analogous field of endeavor, Setterberg discloses and 4displaying the feature image corresponding to the group of features on a 5central position of the reference fingerprint image. (Setterberg, Paragraph 0025; the enrollment system instructs the user to place their finger in a specific and proper orientation reference, which inherently denotes a centralized position)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Jensen and Setterberg to include:” and 4displaying the feature image corresponding to the group of features on a 5central position of Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 19.
Regarding claim 20, the combination of Jensen and Setterberg discloses: The electronic device of claim 11, but does not explicitly disclose wherein the enrollment completion 2condition is that the number of features in the temporary enrollment data, the data 3quantity, the coverage area, the width or the height of the temporary enrollment data is greater than a predetermined threshold. 
In an analogous field of endeavor, Setterberg discloses wherein the enrollment completion 2condition is that the number of features in the temporary enrollment data, the data 3quantity, the coverage area, the width or the height of the temporary enrollment data is greater than a predetermined threshold. (Setterberg, Paragraph 0027-0028; discloses the use of a condition that states that the coverage area of the portions of the fingerprint that have been imaged is to exceed a predetermined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Jensen and Setterberg to include:” wherein the enrollment completion 2condition is that the number of features in the temporary enrollment data, the data 3quantity, the coverage area, the width or the height of the temporary enrollment data is greater than a predetermined threshold.” as taught by Setterberg. One of ordinary skill in the art would have been motivated to make this combination in order to provide for improved enrollment using partial fingerprint images in order to ensure a more convenient Setterberg, Paragraph 0014). Accordingly, the combination of Jensen and Setterberg discloses the invention of claim 19.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US20070220274) in view of Setterberg et al.  (US9521314) in further view of Watanabe et al. (US20070036400)

Regarding claim 3, the combination of Jensen and Setterberg discloses: The fingerprint enrollment method of claim 2, but fails to explicitly disclose further comprising:  2when there being the temporary enrollment data and the group of features not 3matching the first feature group of the temporary enrollment data, 4taking the group of features to be a second feature group of the 5temporary enrollment data; and displaying the feature image corresponding to the second feature group on a 25 second display area of the display interface, wherein the first display area does not overlap the second display area. 
In an analogous field of endeavor, Watanabe discloses: further comprising:  2when there being the temporary enrollment data and the group of features not 3matching the first feature group of the temporary enrollment data, 4taking the group of features to be a second feature group of the 5temporary enrollment data; (Watanabe, paragraph 0009; discloses the use of a second feature group that is necessary when the biometric information of the two feature groups does not match) and displaying the feature image corresponding to the second feature group on a 25 second display area of the display interface,  wherein the first display area does not overlap the second display area. (Watanabe, Paragraph 0060 and figure 4; discloses the display of an image gathered based on the analysis of both feature groups gathered previously without any overlap between modes of display)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jensen and Setterberg to include: when there being the temporary enrollment data and the group of features not 3matching the first feature group of the temporary enrollment data, 4taking the group of features to be a second feature group of the 5temporary enrollment data; and displaying the feature image corresponding to the second feature group on a 25 second display area of the display interface,  wherein the first display area does not overlap the second display area., as taught by Watanabe. Examiner is relying on Watanabe to teach the concept of using the first display area and first feature group of Jensen with the second display area and second feature group of Watanabe in the manner suggested by Watanabe. One of ordinary skill in the art would have been motivated to make this combination “for image processing and feature extraction in registering and authenticating fingerprints so as to guarantee certain authentication precision.” (Watanabe, Paragraph 0004). Accordingly, the combination of Jensen, Setterberg, and Watanabe discloses the invention of claim 3.
Regarding claim 4, the combination of Jensen, Setterberg and Watanabe discloses:  The fingerprint enrollment method of claim 3, further comprising:  2when the group of features matching the first feature group of the temporary 3enrollment data, according to the relative-position relationship 4between the group of features and the first feature group, (Setterberg, Paragraph 0030; discloses a determined positional relationship based on previously acquired fingerprint images or partial templates formed from the acquired fingerprint images) displaying 5the feature image corresponding to the group of features on the first 6display Watanabe, figures 3 and 6; discloses the display of the group of features gathered regarding the fingerprint gathered  ) and 7incorporating the group of features into the first feature group. (Watanabe, paragraph 0012; discloses a group of features including information regarding the valleys of the fingerprint gathered being organized into the first feature group)

Regarding claim 5, the combination of Jensen, Setterberg, and Watanabe discloses: the fingerprint enrollment method of claim 3 when the group of features matching the first feature group of the temporary 3enrollment data and a second feature group of the temporary 4enrollment data, displaying the feature image corresponding to the 5group of features on the second display area according to the relative- 6position relationship between the group of features and the second 7feature group,  8according to the relative-position relationship between the group of features 9and the first feature group, and incorporating the second display area into 10the first display area; (Watanabe, Paragraph 0013; discloses the use and the comparison of a set of first feature data and second feature data, and the registration result display unit, element 22, as illustrated in figures 5a and 5b discloses two display areas which are utilized dependent upon a number of variables of interest including position) and 11after incorporating the group of features into the second feature group, 12incorporating the second feature group into the first feature group. (Watanabe, Paragraph 0009; discloses the relationship between the first and second set of feature data and the possibility of categorization and classification between these sets)

Regarding claim 6, the combination of Jensen, Setterberg, and Watanabe discloses the fingerprint enrollment method of claim 3 further comprising: when the group of features Watanabe, Paragraph 0013; discloses the use and the comparison of a set of first feature data and second feature data, and the registration result display unit, element 22, as illustrated in figures 5a and 5b discloses two display areas which are utilized dependent upon a number of variables of interest including position and are capable of being categorized and classified in a manner that is most suitable to the user.),    and also 26incorporating the group of features into the second feature group; according to the relative-position relationship between the first feature group 14and the second feature group, incorporating the second display area 15into the first display area; and  16incorporating the second feature group into the first feature group. (Watanabe, Paragraph 0009; discloses the relationship between the first and second set of feature data and the possibility of categorization and classification between these sets)

Regarding claim 13, the combination of Jensen and Setterberg discloses: The electronic device of claim 12, but does not explicitly disclose wherein when there is the temporary 2enrollment data, and the group of features does not match the first feature group of the 3temporary enrollment data, the processing device takes the group of features to be a 4second feature group of the temporary enrollment data,)  and displays the feature image 5corresponding to the second 
In an analogous field of endeavor, Watanabe discloses: 2when there being the temporary enrollment data and the group of features not 3matching the first feature group of the temporary enrollment data, 4taking the group of features to be a second feature group of the 5temporary enrollment data; (Watanabe, paragraph 0009; discloses the use of a second feature group that is necessary when the biometric information of the two feature groups does not match) and displaying the feature image corresponding to the second feature group on a 25 second display area of the display interface,  wherein the first display area does not overlap the second display area. (Watanabe, Paragraph 0060 and figure 4; discloses the display of an image gathered based on the analysis of both feature groups gathered previously without any overlap between modes of display)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Jensen and Setterberg to include: when there being the temporary enrollment data and the group of features not 3matching the first feature group of the temporary enrollment data, 4taking the group of features to be a second feature group of the 5temporary enrollment data; and displaying the feature image corresponding to the second feature group on a 25 second display area of the display interface,  wherein the first display area does not overlap the second display area, as taught by Watanabe. Examiner is relying on Watanabe to teach the concept of using the first display area and first feature group of Jensen with the second display area and second feature group of Watanabe in the manner suggested by Watanabe. One of ordinary skill in the art would have been motivated to make this combination “for image processing and feature extraction in registering and Watanabe, Paragraph 0004). Accordingly, the combination of Jensen, Setterberg, and Watanabe discloses the invention of claim 13.
Regarding claim 14, the combination of Jensen, Setterberg and Watanabe discloses: The electronic device of claim 13, wherein when the group of features matches the first feature group of the temporary enrollment data, according to the relative-position relationship between the group of features and the first feature group, (Setterberg, Paragraph 0030; discloses a determined positional relationship based on previously acquired fingerprint images or partial templates formed from the acquired fingerprint images) 4the processing device displays the feature image corresponding to the group of 5features on the first display area, (Watanabe, figures 3 and 6; discloses the display of the group of features gathered regarding the fingerprint gathered  ) and incorporates the group of features into the first 6feature group. (Watanabe, paragraph 0012; discloses a group of features including information regarding the valleys of the fingerprint gathered being organized into the first feature group)

Regarding claim 15, the combination of Jensen, Setterberg and Watanabe discloses the electronic device of claim 13, wherein when the group of features 2matches the first feature group of the temporary enrollment data and matches a second 3feature group of the temporary enrollment data, according to the relative-position 4relationship between the group of features and the second feature group, the 5processing device displays the feature image corresponding to the group of features 6on the second display area and according to the relative-position relationship between 7the group of features and the first feature group, incorporates the second display area Watanabe, Paragraph 0013; discloses the use and the comparison of a set of first feature data and second feature data, and the registration result display unit, element 22, as illustrated in figures 5a and 5b discloses two display areas which are utilized dependent upon a number of variables of interest including position)  and after incorporating the group of features into the second 9feature group, the processing device incorporates the second feature group into the 10first feature group. (Watanabe, Paragraph 0009; discloses the relationship between the first and second set of feature data and the possibility of categorization and classification between these sets)
	
Regarding claim 16, the combination of Jensen, Setterberg and Watanabe discloses the electronic device of claim 13, wherein when the group of features 2matches the first feature group of the temporary enrollment data and matches a second 3feature group of the temporary enrollment data, the processing device displays the 4feature image corresponding to the group of features on the first display area 5according to the relative-position relationship between the group of features and the 6first feature group and displays the feature image corresponding to the group of 7features on the second display area according to the relative-position relationship 8between the group of features and the second feature group, and the processing device 9incorporates the group of features into the first feature group and also incorporating 10the group of features into the second feature group, (Watanabe, Paragraph 0013; discloses the use and the comparison of a set of first feature data and second feature data, and the registration result display unit, element 22, as illustrated in figures 5a and 5b discloses two display areas which are utilized dependent upon a number of variables of interest including position and are capable of being categorized and classified in a manner that is most suitable to the user.),  and the (Watanabe, Paragraph 0009; discloses the relationship between the first and second set of feature data and the possibility of categorization and classification between these sets)


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US20070220274) in view of Setterberg et al. (US9521314), in further view of Watanabe et al. (US20070036400) in still further view of Saitoh et al. (US20060018523).

Regarding claim 7, the combination of Jensen, Setterberg, and Watanabe discloses the fingerprint method of claim 3 but does not explicitly disclose further comprising:  2when the group of features not matching the first feature group and not 3matching the second feature group, taking the group of features to be a 4third feature group of the temporary enrollment data; and  5displaying the feature image corresponding to the third feature group on a 6third display area of the display interface, 7wherein the first display area, the second display area and the third display 8area do not overlap each other.
In an analogous field of endeavor Saitoh discloses: when the group of features not matching the first feature group and not 3matching the second feature group, taking the group of features to be a 4third feature group of the temporary enrollment data; and 5displaying the feature image corresponding to the third feature group on a 6third display area of the display interface, 7wherein the first display area, the second display area and the third display 8area do not overlap each other. (Paragraph 0070; discloses the use of 3 or more groups of feature data being applicable depending on the manner that the fingerprint data is classified and if they correlate in a relevant sense and discloses display areas that do not overlap one another according to Figures 2a, 2b and 6)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Jensen in view of Setterberg in further view of Watanabe such that: “when the group of features not matching the first feature group and not 3matching the second feature group, taking the group of features to be a 4third feature group of the temporary enrollment data; and 5displaying the feature image corresponding to the third feature group on a 6third display area of the display interface, 7wherein the first display area, the second display area and the third display 8area do not overlap each other.” , as taught by Saitoh. Examiner is relying on Saitoh to teach the concept of using the first display area and first feature group of Jensen and the second display are and second feature group of Watanabe and the third display area and third feature group of Saitoh in the manner suggested by Saitoh.  One of ordinary skill in the art would have been motivated to make this combination in order to ensure identification accuracy by image processing and feature extraction (Saitoh, Paragraph 0005). Accordingly, the combination of Jensen, Setterberg, Watanabe and Saitoh discloses the invention of claim 7.
Regarding claim 17, the combination of Jensen, Setterberg, and Watanabe discloses the electronic device of claim 13 but does not explicitly disclose wherein when the group of features 2does not match with the first feature group and does not match with the second feature 3group, the processing device takes the group of features to be a third feature group of 4the temporary enrollment data, and displays the feature image corresponding to the 5third feature group on a third display area of the display interface, wherein the first 29 display area, the second display area and the third display area do not overlap each other.
Paragraph 0070; discloses the use of 3 or more groups of feature data being applicable depending on the manner that the fingerprint data is classified and if they correlate in a relevant sense and discloses display areas that do not overlap one another according to Figures 2a, 2b and 6)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Jensen in view of Setterberg in further view of Watanabe such that: “wherein when the group of features 2does not match with the first feature group and does not match with the second feature 3group, the processing device takes the group of features to be a third feature group of 4the temporary enrollment data, and displays the feature image corresponding to the 5third feature group on a third display area of the display interface, wherein the first 29 display area, the second display area and the third display area do not overlap each other.”, as taught by Saitoh. Examiner is relying on Saitoh to teach the concept of using the first display area and first feature group of Jensen and the second display are and second feature group of Watanabe and the third display area and third feature group of Saitoh in the manner suggested by Saitoh.   One of ordinary skill in the art would have been motivated to make this combination in order to ensure identification accuracy by image processing and feature extraction (Saitoh, Paragraph 0005). Accordingly, the combination of Jensen, Setterberg, Watanabe, and Saitoh discloses the invention of claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dos Remedios (US20160253548) discloses a fingerprint enrollment verification system based on the use of features organized into groups in order to analyze and classify components of a fingerprint for improved authentication purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662